DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tube portion comprises a rectangular pipe, and the extension is provided in the rectangular pipe and comprises a circular cross section” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the description as " the reagent content part adapted to contain  at least one sample, at least one magnetic bead, and at least one reagent for extraction”.  It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  The purpose of reagent container unit including “at least one sample, at least one magnetic bead, and at least one reagent for extraction" is merely an intended use. Whether or not the sample, magnetic beads, and reagent for extraction are included, and, if included, the structure of the reagent containing portion cannot be clearly identified and understood, such as whether the 3 elements may be mixed or not.  
	Claim 3 recites “the main body disposed in a corresponding tapered part of the chamber portion is provided in an airfoil shape”.  It is not clear what applicant means by “an airfoil shape”. What does applicant consider an airfoil shape?  This is confusing and indefinite. Clarification is requested. 
Claim 16 recites the reagent chamber comprises a guide surface, and the guide surface extends obliquely from the inlet to the outlet.  It is not clear along which plane the oblique angle is measured.  Clarification is requested
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 10, and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selden et al., (US 2010/0285578; hereinafter “Selden”).
As to claim 1, Selden teaches nucleic acid extracting device, comprising: 
a reagent containing unit, adapted to contain at least one specimen, at least one magnetic bead, and at least one reagent for extracting (reagent containing unit reads on the wash reservoir labeled 29; the eluate homogenization chamber labeled 30; the eluate reservoir labeled 31; the ethanol reservoir labeled 33; the lysis reservoir labeled 34 and the holding chamber is labeled 35; see para [0163] et seq.); 
a mixing unit, comprising a mixing chamber 32 and a stirring assembly, wherein the mixing chamber comprises a chamber portion and a tube portion, the stirring assembly comprises a main body (swap cap; see modified Fig. 15) the main body is provided in the chamber portion (reads on cap 42 that extends into mixing chamber), the tube portion connects to the chamber portion, the extension (reads on shaft and swab head) connects to the main body (cap) and extends into the tube portion, 
the extension and an inner wall of the tube portion comprises a first gap therebetween in a first direction of the tube portion, the extension and the inner wall of the tube portion comprises a second gap therebetween in a second direction of the tube portion, and the first gap is smaller than the second gap (see examiner modified Fig. 7 below with tapered swab head); and 
a flow channel unit 4, 27, 45, connected between the reagent containing unit (chambers 29-31 and 33-35) and the mixing unit (includes mixing chamber and tube portion), 
Note the wherein clause reciting “the at least one specimen, the at least one magnetic bead, and the at least one reagent for extracting are adapted to flow from the reagent containing unit through the flow channel unit to the mixing chamber to be stirred and mixed by the stirring assembly” is considered is merely an intended use which the prior art would inherently be capable of doing, the only distinction between applicant’s claims and the prior art is recited functional language. It is incumbent upon applicant to show that the application disclosed by the prior art is not actually capable of performing such functions.  For example, the swab assembly of Selden is capable of mixing in the mixing unit 32 (see also para [0157] et seq.)

    PNG
    media_image1.png
    547
    422
    media_image1.png
    Greyscale

As to claim 2, Selden teaches an inner width of the tube portion is smaller than an inner width of the chamber portion (see modified Fig 7 above).
As to claim 3, as best understood, Selden teaches an embodiment in Figs 15 and 16 wherein an inner width of at least part of the chamber portion tapers from top to bottom, and the main body disposed in a corresponding tapered part of the chamber portion is provided in an airfoil shape.
As to claim 4, Selden teaches a width of the extension (shaft and swab head) is smaller than a width of the main body 42 (see Figs. 7, 8, 15 and 16).
As to claim 7, Selden teaches the tube portion is connected between the flow channel unit and the chamber portion (see modified Fig. 7 above).
As to claim 8, Selden teaches the extension comprises a first length (longitudinal length) in the first direction and a second length in the second direction (axial direction), and the first length is greater than the second length (see Figs. 7,8, 15 and 16).
As to claim 10, Selden teaches comprising a heating device, wherein the heating device is disposed beside the mixing chamber and is adapted to heat the mixing chamber (specifically, Selden teaches at para [0131] “the microfluidic component 27 of the apparatus may contain a variety of fine features or microfluidic elements, including channels (which may be independent, connected, or networked), reservoirs, valves, reaction chambers, liquid and lyophilized reagent storage chambers, mixing chambers, mixing elements, venting elements, access holes, pumps, metering elements, heating elements, magnetic elements, reaction chambers, filtration elements, purification elements, drive lines, actuation lines, optical excitation and detection regions, optical windows.”  Since the microfluidic device containing a heating element is disposed besides the mixing chamber, then the heating element is disposed beside the mixing chamber.
As to claims 12, Shelden teaches a pump, wherein the pump is connected to the mixing chamber and is adapted to drive the at least one specimen, the at least one magnetic bead, and the at least one reagent for extracting to move between the reagent containing unit and the mixing chamber (see para [0106 et seq).
As to claims 13 and 14, Shelden teaches the reagent containing unit comprises a plurality of reagent chambers (see above). Note the contents of the chambers not considered part of the device itself and therefore has not received patentable weight. 
As to claim 15, Shelden teaches one of the plurality of reagent chambers that comprises an inlet and an outlet, and a location of the inlet is higher than a location of the outlet (see Figs 7 and 8 for example).  Again, the recitation of contents of the chambers has not received patentable weight for the reasons delineated above.
As to claims 16 and 17, Shelden teaches the reagent chamber comprises a guide surface, and the guide surface (or recess) extends obliquely from the inlet to the outlet (reads on outlet from bottom of chamber 44 and inlet substrate of 45, shown in Fig. 15). Again, the recitation of contents of the chambers has not received patentable weight for the reasons delineated above
As to claim 18, Shelden teaches the reagent containing unit comprises a containing structure (upper surface of substrate 45), the plurality of reagent chambers are formed in the containing structure, a bottom of the containing structure comprises a plurality of channels, the plurality of channels are connected respectively to the plurality of reagent chambers, and each of the plurality of reagent chambers communicates with the flow channel unit via a corresponding channel of the plurality of channels.
As to claim 19, Shelden teaches wherein each of the plurality of channels is in a microfluid component, microfluid includes dimensions in the capillary range.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shelden.
Shelden teaches the tube portion comprises a cylindrical pipe, and the extension is provided in the cylindrical pipe. However, Shelden does not explicitly teach the extension comprises a rectangular cross section and/or the tube portion comprises a rectangular pipe.  However, it would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to have determined the optimum shape of shape of the extension based on characteristics to facilitate chaotic bubbling and mixing or a narrowed central or upper portion to maintain the position of a sample collection device (see para [0139] in Shelden).
As to claim 9, Shelden teaches the pneumatic drive applies the required pressures and vacuums for the required times to enable all process steps to be conducted automatically, without user intervention. Lysis solution is pneumatically driven from the lysis reagent reservoir 52 into the swab chamber 50 and brought in contact with the swab. Continued application of pneumatic drive through the lysis reservoir [52] after all lysis reagent has been dispensed will force air through swab chamber effect "chaotic bubbling" at 5 psi for 60 seconds. This bubbling creates turbulent flow around the swab head, mediating cell lysis and the removal of cellular material from the swab head.  Shelden does not explicitly teaches the mixing unit comprises an actuator, and the actuator is connected to the stirring assembly and is adapted to drive the stirring assembly to rotate (see para [0134] and [0163] et seq.)  Accordingly, it would have been obvious to one of ordinary skill in the art to have included in the device of Shelden a means to rotate the swab cap to enhance the chaotic bubbling around the swab head to mediate cell lysis and the removal of cellular material from the swab head.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shelden in view of Jovanovich et al., (US 2008/0014576; hereinafter “Jovanovich”).
As discussed above, Shelden teaches the pneumatic drive applies the required pressures and vacuums for the required times to enable all process steps to be conducted automatically, without user intervention. Lysis solution is pneumatically driven from the lysis reagent reservoir 52 into the swab chamber 50 and brought in contact with the swab. Continued application of pneumatic drive through the lysis reservoir [52] after all lysis reagent has been dispensed will force air through swab chamber effect "chaotic bubbling" at 5 psi for 60 seconds. This bubbling creates turbulent flow around the swab head, mediating cell lysis and the removal of cellular material from the swab head.  
Shelden does not explicitly teach a magnetic attracting device, wherein the magnetic attracting device is disposed movably outside the tube portion and is adapted to prevent the at least one magnetic bead from moving away from the tube portion by magnetic attraction. In the related are of nucleic acid extracting devices, Jovanovich teaches a magnetic attracting device, wherein the magnetic attracting device is disposed movably outside the tube portion (see Fig. 5) and. Note the magnetic attracting device is “adapted to” (i.e., capable of) preventing the at least one magnetic bead from moving away from the tube portion by magnetic attraction (see para [0088] et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to have included in the device of Shelden a magnetic attracting device movably located outside the tube portion, like that taught by Jovanovich, in order to enhance the chaotic bubbling around the swab head to mediate cell lysis and the removal of cellular material from the swab head and facilitate lysis (see para [0088] et seq.).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shelden in view of Dority et al., (US 2003/0162304; hereinafter “Dority”).
As to claims 20 and 21, Shelden teaches the invention substantially as claimed except the reagent containing unit further comprises a plurality of elastic seals and a bottom plate, the plurality of elastic seals are disposed at the bottom of the containing structure and are corresponding to the plurality of channels respectively, the bottom plate is assembled at the bottom of the containing structure and each of the plurality of elastic seals is restricted between the containing structure and the flow channel unit, each of the plurality of elastic seals comprises a through hole as well as a top surface and a bottom surface opposite to each other, the through hole extends from the top surface to the bottom surface, each of the plurality of elastic seals is disposed in the bottom plate, the top surface and bottom surface respectively contact the containing structure and the flow channel unit, and the through hole connects to the corresponding channel of the plurality of channels.
Dority teaches an nucleic acid extracting device as shown in FIGS. 1-4.  These figures show a fluid control and processing system 10 including a housing 12 having a plurality of chambers 13. FIG. 1 shows the chambers 13 exposed for illustrative purposes. A top cover will typically be provided to enclose the chambers 13. As best seen in FIGS. 3 and 4, a fluid control device 16 and a reaction vessel 18 are connected to different portions of the housing 12. The fluid control device in the embodiment shown is a rotary fluid control valve 16. The valve 16 includes a valve body 20 having a disk portion 22 and a tubular portion 24. The disk portion 22 has a generally planar external port surface 23, as best seen in FIG. 3. The valve 16 is rotatable relative to the housing 12. The housing 12 includes a plurality of chamber ports 25 facing the external port surface 23 of the disk portion 22 of the valve 16 (FIG. 4) to permit fluidic communication between the chambers 13 and the valve 16. An optional seal or gasket 26 is disposed between the disk portion 22 and the housing 12. The disk portion 22 further includes a filter or a filter stack 27 and an outer cover 28, and a toothed periphery 29. The cover 28 may be a rigid shell or a flexible film.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to have included in the device of Shelden, the rotating reagent chambers with elastic seal, as taught by Dority for the since Dority recognizes the fluid flow among the fluid processing region and the chambers is controlled by adjusting the position of the rotary valve. In this way, the metering and distribution of fluids in the apparatus can be varied depending on the specific protocol. Unlike conventional devices, the fluid flow is no longer limited to a specific protocol (see para [0005] et seq.) 
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure WO 2022/0140272 to Podhasky et al, which teaches a sequencing system that includes an automated sequencing instrument adapted to determine variant calls for one or more extracted polynucleotide samples when sequencing extracted polynucleotide samples using a targeted assay.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/Primary Examiner, Art Unit 1798